Appellants brought this suit in equity against appellants to forclose a mortgage on realty. A demurrer to the bill of complaint was overruled, answer was filed, testimony was taken by appellees and on final hearing a decree of foreclosure was entered. Appeal is taken from that decree.
In the appointment of the special master, closing the time for taking testimony, and in the entry of the decree of foreclosure there appears to have been and utter disregard of the rules and procedure prescribed for the goverance of such causes.
The decree of the chancellor is therefore reversed.
WHITFIELD, P. J. AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment. *Page 826